 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       JACOB BERNARDS,
 7                                                       No. 3:18-CV-06023-RBL-DWC
 8                                  Plaintiff,
              v.                                         ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
       WASHINGTON STATE DEPARTMENT
10     OF CORRECTIONS,
                           Defendants.
11

12
            THIS MATTER is before the Court on the Report and Recommendation of Magistrate
13
     Judge David W. Christel [Dkt. #18], and the underlying record.
14
            (1)    The Report and Recommendation is ADOPTED.
15

16          (2)    Defendants’ Motion to Dismiss [Dkt. # 15] is granted and this case is closed.

17          (3)    If Bernards’ appeals this action, in forma pauperis status may continue on appeal.
                   See Rule of Appellate Procedure 24(a)(3).
18
            The Clerk shall send copies of this Order to Bernards’ last known address and to
19

20   Magistrate Judge Christel.

21          IT IS SO ORDERED.
22          DATED this 1st day of August, 2019.
23

24
                                                        A
                                                        Ronald B. Leighton
25                                                      United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
